DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 11/21/2019. Claims 1-12 are considered in this office action. Claims 1-12 are pending examination.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 lines 11-12 and 13-14; the parentheses around the claim element “(obtained by said radar sensor as a function of its ground speed)” should be removed
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 lines 8-9 “a step wherein each image collected by an aircraft is labelled” which is being interpreted by Examiner as corresponding to the acts of acquiring the radar data in each landing phase during landing manoeuvers and associating all of the aerology and manoeuver condition information with the image, as described in Par. [0036] of the instant specification
Claim 1 lines 12-14 “a step of learning by a neural network of said runway…said neural network being trained” which is being interpreted by Examiner as corresponding to the acts of taking into account a bias of the radar sensor linked to an aircraft and normalizing the data obtained from the different aircraft to effect convergence of the learning of the neural network, as described in Par. [0055] of the instant specification

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some examples include, but are not limited to:
Claim 1 line 1 recites “an aircraft”, and line 9 also recites “an aircraft” which may refer to the previously recited “aircraft” in line 1 or to a different “aircraft”
Claim 1 line 6 and claim 1 lines 7-8 use the same reference character (A1, … AN) for “a set of aircraft” and “said aircraft”
Claim 1 line 2 recites “one given runway”, claim 3 line 3 recites “the imaged runway”, claim 6 line 2 recites “a given runway”
Claim 9 lines 6-8 recites “location of said carrier at the moment of image capture: absolute: GPS position; relative with respect to the runway: inertial unit”
The use of reference characters is inconsistent throughout the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al. (US 2005/0232512 A1) in view of Holtz et al. (US 2019/0248487 A1).
Regarding claim 1, Luk teaches “A learning method for a neural network embedded in an aircraft (A1) for assisting in the landing of said aircraft on at least one given runway (P1) (Par. [0016] lines 1-2 and Par. [0017] lines 1-4 teaches a method of forming  a synthetically fused image including detecting an objective; Par. [0029] lines 2-4 teaches using a neural-net-derived technology; and Par. [0051] lines 16-17 teaches an objective refers to an approach to a runway), said neural network establishing the positioning of said aircraft relative to said runway (Par. [0097] lines 5-9 teaches the BMP (best match processor) determines the best match, in feature space, between an output vector and training vectors, and the final output is the chosen training vector which is indexed with respect to its associated, visual training image and its navigational position (i.e. position along the path to the runway); and Par. [0118] lines 7-9 teaches generating estimates of attitude and lateral position with respect to the landing approach path), wherein, using aircraft being equipped at least with one radar sensor (Par. [0015] lines3-4 teaches a non-HVS (human vision system) sensor array for providing a sensor output from each sensor in the array; and Par. [0031p line 1 and Par. [0032] line 4 teaches the sensor suite includes imaging millimeter wave (MMW) radar), said method comprises at least: a step of collective collection of radar images by aircraft, said images being obtained by the radar sensors of said aircraft (A1, … AN) in nominal landing phases on said runway, a step wherein each image collected by an aircraft is labelled with at least information on the position of said runway (P1) relative to said aircraft, said labelled image being sent to a database and stored in said database (Par. [0053] lines 3-19 teaches a set of training vectors is created for every approach an aircraft is expected to use and are generated for the database for EMP (exact match processor) from a digital map database and a mass storage database of EVS multi-sensor image features, SVS (synthetic vision system) visible imagery and positional indexing in memory, and by flying multiple, clear-weather approaches, where when an aircraft is landing in clear, high visibility circumstances, a fused feature image is generated and is stored into AE (association engine) memory as a training vector, or “template” vector to be re-called during system operation, i.e., comparison of the actual fused feature image to the stored “ideal” versions of the fused feature image; and Par. [0097] lines 7-9 teaches training vectors are indexed (labelled) with respect to its associated, visual training image as well as its navigational position (i.e. position along the path to the runway)); a step of learning by a neural network of said runway from the labelled images stored in said database, at the end of the step said neural network being trained (Par. [0076] lines 1-9 teaches generating a weight matrix by normalizing training vectors combining features obtained from clear meteorological images for a specific runway and a specific approach to that runway through adaptive real-time training, where the resulting weight matrix is portable between systems and aircraft; and Par. [0112] lines 1-4 and 7-12 teaches in the AE (association engine) approach, each sensor’s image is fused, normalized, and added together to generate a fused, normalized image which, for training runs, is used to generate a weight matrix, where downloading the matrix is linked to an instantaneous “training” of the associative memory, and each database vector is “tagged” or indexed with its geographical location (i.e. with said runway) for later use as an EVS (enhanced vision system)-navigation signal and is also indexed with its associated visual image)); a step of sending of said trained neural network to at least one of said aircraft (A1) (Par. [0076] lines 1-9 teaches generating a weight matrix by normalizing training vectors combining features obtained from clear meteorological images for a specific runway and a specific approach to that runway through adaptive real-time training, where the resulting weight matrix is portable between systems and aircraft)”, however Luk does not explicitly teach using “a fleet of aircraft”; collecting the images by “a set of aircraft (A1, … AN) of said fleet”; and the labelled image being sent to a “shared database”.
	From the same field of endeavor, Holtz teaches teach using “a fleet of aircraft”; collecting the images by “a set of aircraft (A1, … AN) of said fleet”; and the labelled image being sent to a “shared database (Par. [0106] lines 3-7 teaches collecting data from a plurality of user UAVs to train and update the core smart landing algorithms (i.e. image data from a plurality of aircraft are sent to a shared database) and the updates to the landing algorithms are then transmitted (shared) via a network to the various UAVs)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Luk to incorporate the teachings of Holtz to include in the method taught by Luk using multiple aircraft to perform the method and collect the image data, where the image data is sent to a shared database as taught by Holtz.
	The motivation for doing so would be to supplement sensor data with information from other data sources including sensors onboard other UAVs, a database of predetermined elevation values, object locations, etc. (Holtz, Par. [0059] lines 20-26).
Regarding claim 2, the combination of Luk and Holtz teach all the limitations of claim 1 above, and further teaches “wherein said neural network transmits, to a display and/or control means, the trajectory of said aircraft (Luk, Par. [0098] lines 17-20 teaches the selection of an objective image provides a digital position indication, e.g., distance, attitude, heading, etc., to GLS (GPS landing system)/FMS (flight management system) computer 64, which sends guidance signals to auto-pilot 66)”.
Regarding claim 3, the combination of Luk and Holtz teach all the limitations of claim 1 above, and further teaches “wherein said database comprises labelled radar images specific to several landing runways, the labelled images comprising identification of the imaged runway (Luk, Par. [0051] lines 1-5 teaches AE (association engine) receives and stores local EVS (enhanced vision system) multi-sensor features and SVS (synthetic vision system) visible imagery and position data in the AE memory 46, which includes two groups of data, e.g. a specific approach path to a specific runway at a specific airfield; and Par. [0072] lines 1-6 teaches registration, or normalization, which is dynamic and occurs with each image is accomplished using runway images for designated landing sites stored in a database for comparison with the extracted image features)”.
Regarding claim 6, the combination of Luk and Holtz teaches all the limitations of claim 1 above, and further teaches “wherein the estimation of said bias for a given aircraft (A1) and for a given runway is produced by comparison between at least one radar image obtained by the radar sensor with which said aircraft is equipped and a reference image of said runway and of its environment (Luk, Par. [0096] lines 1-16 teaches a database imagery set available for the aircraft route and destination area of interest is obtained from Digital Elevation Model (DEM) data with appropriate transformations both for basic cockpit perspective and for the physics of the individual sensors (implying a bias is applied based on the comparison of the DEM data with the sensor information), and each reference image is indexed for its navigational position and associated with the basic visual image from which it is derived; salient-feature extraction is performed on the multi-imager imagery data and generates “Training vectors” which are used to generate a weight matrix (bias) that constitutes the BMP (best match processor) memory for that set)”.
Regarding claim 7, the combination of Luk and Holtz teaches all the limitations of claim 6 above, and further teaches “wherein said reference image consists of a digital terrain model (Luk, Par. [0096] lines 1-5 teaches a database imagery set obtained from Digital Elevation Model (DEM) data)”.
Regarding claim 8, the combination of Luk and Holtz teaches all the limitations of claim 1 above, and further teaches “wherein the means for transmitting said labelled images between an aircraft and said database are made by means of the radar sensor with which said aircraft is equipped, the transmissions being performed by modulation of the data forming said images on the radar wave (Luk, Par. [0035] lines 1-4 teaches active millimeter wave (MMW) “imagery” uses range resolution from processing of the frequency modulated continuous wave (FMCW) return (implying transmitting the signal for processing using  the frequency modulation wave that forms the images))”.
Regarding claim 9, the combination of Luk and Holtz teaches all the limitations of claim 1 above, and further teaches “wherein for an aircraft carrying said radar sensor, the labelling of said image comprises at least one of the following indications: date of acquisition of the image relative to the moment of touchdown of said carrier on the runways; location of said carrier at the moment of image capture (Luk, Par. [0053] lines 23-25 teaches each database entry has additional information including aircraft position): absolute: GPS position; relative with respect to the runway: inertial unit; altitude of said carrier; attitude of said carrier (Luk, Par. [0098] lines 17-19 teaches the objective image (labelled image) provides a digital signal position indication, e.g., distance, attitude, heading, etc.); speed vector of said carrier (obtained by said radar sensor as a function of its ground speed); acceleration vector of said carrier (obtained by said radar sensor as a function of its ground speed); position, relative to said carrier, of the runway and of reference structures obtained by accurate location optical means”.
Regarding claim 10, the combination of Luk and Holtz teaches all the limitations of claim 1 above, and further teaches “wherein said database is updated throughout the nominal landings performed by said aircraft on at least said runway (Luk, Par. [0028] lines 1-4 and 11 teaches a system and method of the invention is used for fabrication and deployment of a cockpit system which includes situation awareness enhancement and integrity monitoring, and real-time (continuous) automated confidence monitoring (implying the system performs continuously, including throughout the nominal landings))”.
Regarding claim 11, the combination of Luk and Holtz teaches “A server, wherein it comprises a database for the learning of an embedded neural network for the implementation of the method according to Claim 1 (see the claim 1 rejection above), said server being capable of communicating with aircraft (A1, … AN) (Luk, Par. [0129] lines 1-3 teaches a number of ways to emulate very large associative networks, including high-speed microprocessors, DSPs, and FPGAs) (Holtz, Par. [0206] lines 6-7 teaches a centralized or distributed database, and/or associated caches and servers)”.
Regarding claim 12, the combination of Luk and Holtz teaches all the limitations of claim 11 above, and further teaches “wherein said neural network is trained in said server, the trained network being transmitted to at least one of said aircraft (Luk, Par. [0076] lines 1-9 teaches generating a weight matrix by normalizing training vectors combining features obtained from clear meteorological images for a specific runway and a specific approach to that runway through adaptive real-time training, where the resulting weight matrix is portable between systems and aircraft, and Par. [0129] lines 1-3 teaches a number of ways to emulate very large associative networks, including high-speed microprocessors, DSPs, and FPGAs)”.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al. (US 2005/0232512 A1) in view of Holtz et al. (US 2019/0248487 A1) and further in view of Sherry et al. (US 2017/0301247 A1).
Regarding claim 4, the combination of Luk and Holtz teaches all the limitations of claim 1 above, however the combination of Luk and Holtz does not explicitly teach “wherein each labelled image comprises the identification of the aircraft having transmitted said image”.
	From the same field of endeavor, Sherry teaches “wherein each labelled image comprises the identification of the aircraft having transmitted said image (Par. [0148] lines 1-7 teaches flight track information contained in surveillance radar contains the aircraft type (identification of the aircraft))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Luk and Holtz to incorporate the teachings of Sherry to have the labelled image taught by the combination of Luk and Holtz include the identification of the aircraft which transmitted the image data as taught by Sherry.
	The motivation for doing so would be obtain key state variables from the data and use the data to develop models (Sherry, Par. [0145] lines 3-4).
Regarding claim 5, the combination of Luk, Holtz, and Sherry teaches all the limitations of claim 4 above, and further teaches “the radar images being affected by a bias specific to each installation of said radar sensor on each aircraft, said bias image is estimated for each radar image before it is stored in said database, the estimated bias being stored with said image; the trained neural network being transmitted to a given aircraft with the estimated bias specific to that aircraft (Luk, Par. [0096] lines 1-16 teaches a database imagery set available for the aircraft route and destination area of interest is obtained from Digital Elevation Model (DEM) data with appropriate transformations both for basic cockpit perspective and for the physics of the individual sensors (implying a bias is applied based on the comparison of the DEM data with the sensor information before being stored in the shared database), and each reference image is indexed for its navigational position and associated with the basic visual image from which it is derived; salient-feature extraction is performed on the multi-imager imagery data and generates “Training vectors” which are used to generate a weight matrix (bias) that constitutes the BMP (best match processor) memory for that set) (Sherry, Par. [0148] lines 1-7 teaches flight track information contained in surveillance radar contains the aircraft type (identification of the aircraft))”. It would have been obvious to one of ordinary skill in the art to transmit the neural network with an aircraft specific bias to that specific aircraft in order to provide the aircraft with the most accurate and applicable neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665